Citation Nr: 0830083	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2. Entitlement to service connection for chronic residuals of 
dental trauma to teeth numbers 23, 24, 25, and 26, to include 
for VA treatment purposes.

3.  Entitlement to service connection for a chronic skin 
disorder, claimed as jungle rot.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1964 to 
September 1968.  The veteran served in the Republic of 
Vietnam and was awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Baltimore, Maryland, Regional Office (RO) which, in pertinent 
part, denied service connection for tinnitus, chronic dental 
trauma residuals, and a chronic skin disorder claimed as 
jungle rot.  In July 2008, the veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether 
chronic bilateral tinnitus has had its onset during active 
service.  

2.  Chronic residuals of dental trauma injury to teeth 
numbers 23, 24, 25, and 26, have been diagnosed by competent 
medical evidence to have been sustained during active 
service.  

3.  The evidence is at least in equipoise as to whether 
chronic tinea cruris and tinea pedis originated during active 
service.  




CONCLUSIONS OF LAW

1.  Chronic tinnitus was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

2.  Chronic residuals of dental trauma to teeth numbers 23, 
24, 25, and 26 were incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
17.161(c) (2007).  

3.  Chronic tinea cruris and tinea pedis were incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In reviewing the veteran's claims for service connection, the 
Board observes that this matter has been the subject of 
extensive development and adjudication.  The RO issued VCAA 
notices to the veteran in July 2003, December 2003, and March 
2006, which informed him of the evidence generally needed to 
support his claims for service connection; the assignment of 
an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for purposes of 
adjudication of his claims.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge.  The hearing 
transcript is of record.  The veteran's complete service 
medical records do not appear to have been incorporated into 
the claims file, notwithstanding the RO's substantial 
attempts to obtain them.  The Board has taken into 
consideration that a significant portion of the veteran's 
service medical records have been lost or destroyed in 
considering the current appeal.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

In light of the favorable decisions below, reached by the 
Board based on an extensive record of adjudication and 
development, any error by the VA in complying with the VCAA 
requirements is harmless.  Under these circumstances, there 
is no prejudice to the veteran in adjudicating the claim 
without further discussion of the VCAA.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In the present case, as noted in an RO rating decision dated 
in July 1969, the service medical records are incomplete, as 
evidenced by the award of the Purple Heart to the veteran, 
and obvious shrapnel wounds incurred during combat, but the 
lack of corresponding service medical records of treatment.  
The United States Court of Appeals for Veterans Claims 
(Court, CAVC) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
increases the VA's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

A.  Tinnitus

The veteran's service medical records do not refer to chronic 
tinnitus.  A June 2003 physical evaluation from Ali Ipakchi, 
M.D., for purposes of treatment for renal failure, notes that 
upon review of systems the veteran did not have ringing of 
the ears, hearing loss, or ear aches.  However, at a July 
2003 VA audiological examination, some mild to moderate 
hearing loss was demonstrated, and the veteran complained of 
bilateral tinnitus that had "started years ago."  An August 
2003 report of physical evaluation for purposes of treatment 
of systemic illness manifested by renal insufficiency, from 
Donald E. Thomas, Jr., M.D., conveys that upon review of 
systems the veteran did not have tinnitus.  

In a February 2005 written statement, the veteran contended 
that he experienced chronic tinnitus.  He asserted that his 
tinnitus began as the result of his inservice exposure to 
mortar fire.  

At a November 2005 VA examination for compensation purposes, 
the veteran reported that his bilateral tinnitus was 
initially manifested while he was in the Republic of Vietnam.  
The veteran was diagnosed with tinnitus.  The examiner 
commented that:

It is the opinion of the examiner that it 
is at least as likely as not that the 
etiology of the tinnitus is the same as 
the etiology of the high frequency 
hearing loss.  

The VA audiologist did not identify the etiology of the 
veteran's high frequency hearing loss.  

In his July 2006 Appeal to the Board (VA Form 9), the veteran 
stated that he was an infantryman in the Marine Corps.  
During active service, he had been exposed to mortar and 
rifle fire and mine explosions.  

At an October 2007 VA examination for compensation purposes, 
the veteran complained of intermittent bilateral tinnitus.  
He reported that his tinnitus had begun in 1968.  The veteran 
was diagnosed with tinnitus.  The examiner commented that:

It is the opinion of the examining 
audiologist that it is as likely as not 
that the etiology of the reported 
tinnitus is the same as the etiology of 
the mild high-frequency sensorineural 
hearing loss.  

A November 2007 VA audiological opinion clarifies that the 
"etiology of the tinnitus in this case is unknown."  

A January 2008 written statement from Brian E. Emery, M.D., 
notes that the veteran presented a history of tinnitus since 
his service in the Republic of Vietnam.  Dr. Emery opined 
that the veteran's current hearing loss disability could be 
related to his inservice combat-related noise exposure and 
such hearing loss disability "could account for his 
tinnitus."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran asserts on appeal that he initially 
manifested chronic ringing of the ears during active service 
in the Republic of Vietnam as the result of firing weapons 
and explosions.  The examiners at the multiple VA 
examinations were unable to advance a specific etiology for 
the veteran's chronic tinnitus.  Dr. Emery concluded that it 
was possible that the veteran's hearing loss disability was 
related to his noise exposure while in the Republic of 
Vietnam and such hearing loss disability then caused his 
chronic tinnitus.  

The veteran is competent to describe ringing in his ears 
during and after active service.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  The veteran has described 
chronic ringing in his ears since active service.  Although 
reviews of systems for renal insufficiency indicate that the 
veteran did not have ringing in his ears, these findings were 
not based on clinical evaluation and were made in the context 
of treating and assessing the severity of systemic illness 
due to renal insufficiency rather than hearing loss or 
tinnitus based on noise exposure.  Further, the veteran's 
reporting of ringing in his ears due to acoustic trauma is 
highly consistent with his combat experiences, as 
corroborated by his Purple Heart medal, and more generally 
with the circumstances of his service in Vietnam.  See 38 
U.S.C.A. § 1154(a)&(b).  Such ringing has been diagnosed as 
chronic tinnitus by a competent health care provider.  
Further, there is of record a physician's opinion that such 
ringing may be attributable to the veteran's period of 
service in Vietnam, and there is no medical opinion evidence 
against the claim. Therefore, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
current chronic tinnitus is etiologically related to active 
service.  Upon resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
is warranted for chronic tinnitus.  See 38 U.S.C.A. §§ 1110, 
1154(b); 5107(b) (West 2002); Russo v. Brown, 9 Vet. App. 46, 
51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

B.  Dental Trauma

38 C.F.R. § 3.381 provides that service connection of dental 
conditions will be established under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service. When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered. Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service- connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service-connected for treatment purposes:  (1) Calculus;  (2) 
Acute periodontal disease;  (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and  (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service.  See 38 C.F.R. § 3.381.

38 C.F.R. § 17.161 provides that outpatient dental treatment 
may be authorized by the Chief, Dental Service, for 
beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 
to the extent prescribed and in accordance with the 
applicable classification and provisions set forth in this 
section.  (a) Class I.  Those having a service-connected 
compensable dental disability or condition, may be authorized 
any dental treatment indicated as reasonably necessary to 
maintain oral health and masticatory function.  There is no 
time limitation for making application for treatment and no 
restriction as to the number of repeat episodes of treatment.  
(b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days;  (B) Application for treatment is made within 90 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90- day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and  (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive). Any veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  (h) Class IV. Those whose 
service-connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  (i) Class V. A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI. Any veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment. 

See 38 C.F.R. § 17.161 (emphasis added).

The veteran's service medical records do not refer to dental 
trauma or chronic residuals thereof.  The veteran's complete 
service dental documentation does not appear to be of record.  
A January 1968 military Accident/Injury Notification states 
that the veteran was involved in a January 1968 motor vehicle 
accident and sustained a lower lip laceration and broken 
lower teeth.  The veteran was ordered to be seen at the 
dental office.  

At the July 2003 VA examination for compensation purposes, 
the veteran reported that he had been in a 1968 motor vehicle 
accident and sustained lower lip and chin lacerations and 
fractures of three of his lower incisor teeth.  He stated 
that the teeth had to be replaced with crowns.  

At a comprehensive November 2005 VA dental examination, the 
examiner commented that:

The root canal filling (RCT) in #24 in 
absence of dental caries > restorations 
other than the access hole on the lingual 
is strong evidence that the RCT was 
necessitated by trauma strong enough to 
kill the pulp.  This supports the 
[patient's] narrative that #23, 24, 25, 
and 26 were all traumatized in the [motor 
vehicle accident] in 1968.  

The examiner's diagnosis was as follows:

Trauma to #23, 24, 25 and 26 resulting in 
death of pulp (all four) and damage to 
tooth structure (#23, 25 and 26).  If 
military records from the [motor vehicle 
accident] > trauma are lost, I suggest 
that the evidence here is presumptive.  

The January 1968 military accident report indicates that the 
veteran sustained dental trauma including broken lower teeth 
in a January 1968 inservice motor vehicle accident.  The VA 
dental evaluations convey that the veteran exhibited chronic 
dental trauma residuals including damage to teeth numbers 23, 
24, 25, and 26 consistent with the claimed inservice dental 
trauma.  See 38 C.F.R. § 17.161(c).  In the absence of any 
evidence to the contrary, the Board concludes that service 
connection for the claimed dental condition or disability, to 
include for purposes of VA treatment, is warranted.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

C.  Skin Disorder

The veteran's service medical records make no reference to a 
chronic skin disorder.  In his February 2003 claim for 
service connection, the veteran advanced that he had jungle 
rot involving both feet.  In a December 2003 written 
statement, the veteran related that he had been prescribed 
Lotrimin for his jungle rot.  

At the November 2005 VA examination for compensation 
purposes, the veteran complained of a groin area rash and 
reported that he used Desenex on his feet.  The veteran was 
diagnosed with tinea cruris and tinea pedis.  The VA examiner 
commented that the veteran's skin "conditions may or may not 
be related to his four years of service in the Marines."  

A March 2006 written statement from the veteran's spouse 
indicates that she had witnessed the veteran's groin area 
rash since 1969.  The veteran had informed her that the rash 
had been caused by his tour of duty in Vietnam.  

At the July 2008 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he had 
initially manifested a symptomatic chronic skin disorder of 
the feet and the groin during active service in 1967.  The 
veteran's spouse testified that she had known the veteran 
since December 1968.  At that time, she recalled that the 
veteran had exhibited a symptomatic skin rash of the groin 
and the feet.  The veteran's spouse stated that the veteran 
had suffered from a chronic skin disorder since that time.  

The veteran and his spouse have testified on appeal that he 
suffered from a chronic skin rash of the groin area.  The 
veteran testified that this rash was initially manifested 
during his period of combat in the Republic of Vietnam, and 
his spouse noticed the rash shortly after his return from 
Vietnam.  The veteran and his spouse are competent to advance 
such observations.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The record contains no competent evidence to 
rebut the lay statements, and the undersigned found the 
statements of the veteran and his spouse at the July 2008 
Board hearing to be credible in this regard.  

The veteran participated in and was wounded during combat in 
the Republic of Vietnam.  The veteran's contentions as to his 
inservice skin complaints are consistent with the 
circumstances, conditions, and hardships of such service, and 
there is medical opinion evidence indicating that his lay 
contentions are tenable from a medical professional's 
perspective.  Accordingly, upon resolution of every 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection is warranted for chronic tinea cruris 
and tinea pedis.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).
.  


ORDER

Entitlement to service connection for chronic bilateral 
tinnitus is granted.  

Entitlement to service connection for chronic residuals of 
dental trauma to teeth numbers 23, 24, 25, and 26, to include 
for VA treatment purposes, is granted.  

Entitlement to service connection for chronic tinea cruris 
and tinea pedis is granted.  



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


